 


109 HR 3555 IH: Responsible Funding to Prevent Teen Pregnancy Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3555 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Harman (for herself, Mr. Shays, Mrs. Johnson of Connecticut, Ms. Slaughter, Ms. Schakowsky, Mr. Boehlert, Ms. Pelosi, Mr. Costa, Mr. Davis of Illinois, Ms. Lee, Mr. Lantos, Mr. Jefferson, Mr. McGovern, Ms. Woolsey, Mr. Frank of Massachusetts, Ms. Roybal-Allard, Mr. Israel, Mr. Larsen of Washington, and Mr. Filner) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Secretary of Health and Human Services to award on a competitive basis grants to public and private entities to establish or expand teenage pregnancy prevention programs. 
 
 
1.Short titleThis Act may be cited as the Responsible Funding to Prevent Teen Pregnancy Act.  
2.Teenage pregnancy preventionThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXTeenage pregnancy prevention 
2901.Teenage pregnancy prevention grants 
(a)AuthorityThe Secretary may award on a competitive basis grants to public and private entities to establish or expand teenage pregnancy prevention programs. 
(b)Grant recipientsGrant recipients under this section may include State and local not-for-profit coalitions working to prevent teenage pregnancy, State, local, and tribal agencies, schools, entities that provide afterschool programs, and community and faith-based groups. 
(c)PriorityIn selecting grant recipients under this section, the Secretary shall give— 
(1)highest priority to applicants seeking assistance for programs targeting communities or populations in which— 
(A)teenage pregnancy or birth rates are higher than the corresponding State average; or 
(B)teenage pregnancy or birth rates are increasing; and 
(2)priority to applicants seeking assistance for programs that— 
(A)will benefit underserved or at-risk populations such as young males or immigrant youths; or 
(B)will take advantage of other available resources and be coordinated with other programs that serve youth, such as workforce development and afterschool programs. 
(d)Use of fundsFunds received by an entity as a grant under this section shall be used for programs that— 
(1)replicate or substantially incorporate the elements of one or more teenage pregnancy prevention programs that have been proven (on the basis of rigorous scientific research) to delay sexual intercourse or sexual activity, increase condom or contraceptive use (without increasing sexual activity), or reduce teenage pregnancy; and 
(2)incorporate one or more of the following strategies for preventing teenage pregnancy: encouraging teenagers to delay sexual activity; sex and HIV education; interventions for sexually active teenagers; preventive health services; youth development programs; service learning programs; and outreach or media programs. 
(e)Complete informationPrograms receiving funds under this section that focus on instruction that includes discussion of human sexuality and reproduction shall provide information that is medically accurate in regard to the health benefits and side effects of all contraceptives and barrier methods as a means to reduce the risk of unintended pregnancy and contracting sexually transmitted diseases, including HIV/AIDS.  
(f)ApplicationsEach entity seeking a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. 
(g)Matching funds 
(1)In generalThe Secretary may not award a grant to an applicant for a program under this section unless the applicant demonstrates that it will pay, from funds derived from non-Federal sources, at least 25 percent of the cost of the program. 
(2)Applicant’s shareThe applicant’s share of the cost of a program shall be provided in cash or in kind. 
(h)Supplementation of fundsAn entity that receives funds as a grant under this section shall use the funds to supplement and not supplant funds that would otherwise be available to the entity for teenage pregnancy prevention. 
(i)Evaluations 
(1)In generalThe Secretary shall— 
(A)conduct or provide for a rigorous evaluation of 10 percent of programs for which a grant is awarded under this section; 
(B)collect basic data on each program for which a grant is awarded under this section; and 
(C)upon completion of the evaluations referred to in subparagraph (A), submit to the Congress a report that includes a detailed statement on the effectiveness of grants under this section. 
(2)Cooperation by granteesEach grant recipient under this section shall provide such information and cooperation as may be required for an evaluation under paragraph (1). 
(j)DefinitionsFor purposes of this section: 
(1)The term medically accurate, with respect to information, means information that is supported by research, recognized as accurate and objective by leading medical, psychological, psychiatric, and public health organizations and agencies, and where relevant, published in peer review journals.  
(2)The term rigorous scientific research means based on a program evaluation that: 
(A)Measured impact on sexual or contraceptive behavior, pregnancy or childbearing. 
(B)Employed an experimental or quasi-experimental design with well-constructed and appropriate comparison groups. 
(C)Had a sample size large enough (at least 100 in the combined treatment and control group) and a follow-up interval long enough (at least six months) to draw valid conclusions about impact. 
(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006, and such sums as may be necessary thereafter. In addition, there are authorized to be appropriated for evaluations under subsection (i) such sums as may be necessary for fiscal year 2006 and each fiscal year thereafter.. 
 
